               Case 2:18-cr-00036-TLN Document 54 Filed 02/18/21 Page 1 of 2



 1 COSCA LAW CORPORATION
   CHRIS COSCA (SBN 144546)
 2 1007 7th Street, Suite 210
   Sacramento, CA 95814
 3 (916) 440-1010

 4 Attorney for Defendant
   STEFANIE LAVAN
 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                             2:18-CR-0036 TLN
11                                 Plaintiff,              STIPULATION AND ORDER TO
                                                           CONTINUE JUDGMENT AND
12   v.                                                    SENTENCING

13   STEFANIE LAVAN,
14                                 Defendant.
15

16                                              STIPULATION
17          The parties, by and through their counsel of record, hereby stipulate that the February 25,
18
     2021 sentencing hearing be vacated and reset to May 27, 2021, at 9:30 a.m. Due to well-publicized
19
     COVID-19 pandemic concerns, defense counsel needs additional time to consult with his client and
20
     otherwise prepare for the sentencing hearing. The assigned probation officer is available on this date.
21

22 IT IS SO STIPULATED.

23
     DATED:         February 17, 2021             /s/ Justin Lee
24                                                JUSTIN LEE
                                                  Assistant United States Attorney
25

26
     DATED:         February 17, 2021             /s/ Chris Cosca
27                                                CHRIS COSCA
                                                  Counsel for Defendant
28                                                STEFANIE LAVAN
                                                       1
     USA v. LAVAN, Stip and Order to Con’t J&S
             Case 2:18-cr-00036-TLN Document 54 Filed 02/18/21 Page 2 of 2



 1                                          ORDER
 2
     IT IS SO FOUND AND ORDERED this 17th day of February, 2021.
 3

 4

 5

 6
                                                         Troy L. Nunley
 7                                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
     USA v. LAVAN, Stip and Order to Con’t J&S
